DETAILED ACTION
This is in response to the Amendment filed 4/28/2021 wherein claims 2 and 5 are canceled, claims 4 and 14-23 are withdrawn, and claims 1, 3, 6-13 and 24-25 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 10-11, and 12 are objected to because of the following informalities:  
“the fan further includes” (Claim 3, line 1) is believed to be in error for - - the turbofan further includes - -;
“at root thereof” (Claim 10, line 2 and Claim 11, line 2) is believed to be in error for - - at a root thereof - -;
“at root thereof” (Claim 10, lines 3-4 and Claim 11, lines 3-4) is believed to be in error for - - at a corresponding root thereof - -; and
“a first chord dimension and a second span dimension” (Claim 12, line 20) is believed to be in error for - - a first chord dimension and a first span dimension - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-7, 12-13 , and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Langley (US 3,713,748) in view of Aubin (EP 1916385A1) and Taylor (GB 630,747).
Regarding Independent Claim 1, Langley teaches (Figures 1-12) a turbofan engine (see Figure 1), comprising:
a turbomachinery core (3, 4, 5) operable to produce a flow of combustion gases (from 4);
a low-pressure turbine (6) configured to extract energy from the combustion gases (from 4) so as to drive a fan (1 - via 13) to produce a fan flow (see Column 1, lines 53-60), the fan (1) being configured such that at least a portion of the fan flow (through 24) exits the turbofan engine without passing through a turbine (see Figure 1);
wherein the fan (1) includes:
a rotor (at 30, 31) comprising at least one rotor stage (30, 31) including a rotatable disk (the disk connecting shaft 13 to rotors 30 and 31 – see Figure 1) defining a rotor flowpath surface (the inner surface where rotor blades 30 and 31 are connected - see Figure 1) and an array of axial-flow rotor airfoils (30, 31) extending outward from the rotor flowpath surface (see Figure 1); and
at least one stator stage (at 32, 34) comprising a wall (22 or 23) defining a stator flowpath surface (either of the surfaces 23 or 22 which define the bypass duct - see Figure 1), and an array of axial-flow stator airfoils (32 or 34) extending away from the 
Aubin teaches (Figures 1-6) wherein at least one rotor stage (see Figures 1-3) includes an array of airfoil-shaped splitter airfoils (50) extending from the rotor flowpath surface (40) thereof, the array of airfoil-shaped splitter airfoils (50) alternating with the rotor airfoils (30) of the corresponding rotor stage (see Figures 1-3), wherein at least one of a first chord dimension (see Figure 3) and a first span dimension (see Figures 5A, 5B, and 6) of a first airfoil-shaped splitter airfoil (50) is less than a corresponding one of a second chord dimension (see Figure 3) and a second span dimension (see Figures 5A, 5B, and 6) of the rotor airfoils (30) of the at least one rotor stage (see Figures 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Langley to include the array of airfoil-shaped splitter airfoils extending from the rotor flowpath surface thereof, the array of airfoil-shaped splitter airfoils alternating with the array of axial-flow rotor airfoils of the at least one rotor stage, wherein at least one of a first chord dimension and a first span dimension of a first airfoil-shaped splitter airfoil is less than a corresponding one of a second chord dimension and a second span dimension of one of the array of axial-flow rotor airfoils of the at least one rotor stage, as taught by Aubin, in order to compress the air of the primary flow as efficiently as possible (Paragraph 0005 of Aubin) and to reduce the magnitude of the vortex that develops from the leading edge of each blade at the point where it joins the platform (Paragraph 0007 of Aubin). Langley in view of Aubin does not teach wherein a first airfoil-shaped splitter airfoil of the array of airfoil-shaped 
Taylor teaches (Figures 1-3) at least one rotor stage (shown at 12; see Figure 1) including an array of airfoil shaped splitter airfoils (at 15; “Instead of providing the auxiliary blades 15 between the main stator blades 11, they may be provided between the rotor blades 12 or between both stator and rotor blades” – see Page 3, lines 19-23) extending from the rotor flowpath surface thereof (at 13), the array of airfoil-shaped splitter airfoils (15) alternating with an array of axial-flow rotor airfoils (12) of the at least one rotor stage (shown at 12; see Figure 1), wherein a first airfoil-shaped splitter airfoil (15) of the array of airfoil shaped splitter airfoils (see Figures 1-3) extends radially (see Figures 1-2) from a root edge (annotated below) formed at the rotor flowpath surface (at 13) to a tip edge (annotated below) and comprises a first side (annotated below) joined to a second side (annotated below) at a leading edge (annotated below) and a trailing edge (annotated below), and wherein at least one of a first chord dimension (see Figure 3) and a first span dimension (see Figures 1-2) of the first airfoil shaped splitter airfoil (15) is less than a corresponding one of a second chord dimension (“the chordal dimension of the auxiliary blades is less than that of the main blades” – see Page 2, lines 46-52, Figure 1, and Figure 3) and a second span dimension (see Figures 1-2) of one of the array of axial-flow rotor airfoils (12) of the at least one rotor stage (shown at 12; see Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Langley in view of Aubin to have the first airfoil-shaped splitter airfoil of the array of airfoil-shaped splitter airfoils extends radially from a root edge formed at the rotor flowpath surface to a tip edge and comprises a first side joined to a second side at a leading edge and a trailing edge, as taught by Taylor, in order to prevent or delay stalling in the high-camber section of the blading (see Page 2, lines 35-38 of Taylor).
It is further noted that a simple substitution of one known element (in this case, the splitter airfoil as taught by Aubin) for another (in this case, the splitter airfoil as taught by Taylor) to obtain predictable results (in this case, prevent or delay stalling in the high-camber section of the blading) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 

    PNG
    media_image1.png
    541
    681
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    504
    749
    media_image2.png
    Greyscale

Regarding Claim 6, Langley in view of Aubin and Taylor teaches the invention as claimed and as discussed above. Langley in view of Aubin and Taylor does not teach, as discussed so far, wherein each splitter airfoil is located approximately midway between two adjacent rotor airfoils.
Aubin teaches (Figures 1-6) wherein each splitter airfoil (50) is located approximately midway between two adjacent rotor airfoils (see Paragraph 0017 and Figures 4-5B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Langley in view of Aubin and Taylor to include each splitter airfoil being located approximately midway between two adjacent rotor airfoils, as taught by Aubin, for the same reasons discussed claim 1 above.
Regarding Claim 7, Langley in view of Aubin and Taylor teaches the invention as claimed and as discussed above. Langley in view of Aubin and Taylor does not teach, as discussed so far, wherein the array of airfoil-shaped splitter airfoils are positioned such that trailing edges thereof are at approximately a same axial position as trailing edges of the array of axial-flow rotor airfoils, relative to the corresponding rotor flowpath surface.
Taylor teaches (Figures 1-3) wherein the array of airfoil-shaped splitter airfoils (15) are positioned such that trailing edges thereof are at approximately a same axial position (see Figure 1, Figure 3, and Page 2, lines 100-111) as trailing edges of the array of axial-flow rotor airfoils (12), relative to the corresponding rotor flowpath surface (13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Langley in view of Aubin and Taylor to have the array of airfoil-shaped 
The Examiner also notes that the term “approximately” is interpreted using the dictionary definition “to come near to or be close to” as provided by Merriam-Webster’s Online dictionary.
Regarding Independent Claim 12, Langley teaches (Figures 1-12) a turbofan engine (see Figure 1), comprising:
a turbomachinery core (3, 4, 5) operable to produce a flow of combustion gases (from 4);
a low-pressure turbine (6) configured to extract energy from the combustion gases (from 4) so as to drive a fan (1, via 13) to produce a fan flow (see Column 1, lines 53-60), the fan (1) being configured such that at least a portion of the fan flow (through 24) exits the turbofan engine without passing through a turbine (see Figure 1);
wherein the fan (1) includes:
a rotor (at 30, 31) comprising multiple rotor stages (30, 31), each of the multiple rotor stages (30, 31) including a rotatable disk (the disk connecting shaft 13 to rotors 30 and 31; see Figure 1) defining a rotor flowpath surface (the inner surface where rotor blades 30 and 31 are connected; see Figure 1) and an array of axial-flow rotor airfoils (blades of 30 and 31) extending outward from the rotor flowpath surface (the inner surface where rotor blades 30 and 31 are connected; see Figure 1); and
multiple stator stages (at 32, 34), each of the multiple stator stages (at 32, 34) comprising a wall (22 or 23) defining a stator flowpath surface (either of the surfaces 23 or 22 which define the bypass duct; see Figure 1), and an array of axial-flow stator airfoils (vanes of 32 and 34) extending away from the stator flowpath surface (either of the surfaces 23 or 22 which define the bypass duct; see Figure 1). Langley does not teach wherein one or more of the multiple rotor stages located in an aft half of the fan includes an array of airfoil-shaped splitter airfoils extending from the rotor flowpath surface thereof, the airfoil-shaped splitter airfoils alternating with the axial-flow rotor airfoils of the one or more of the multiple rotor stages, wherein a first airfoil-shaped splitter airfoil of the array 
Aubin teaches (Figures 1-6) at least one rotor stage (see Figures 1-3) including an array of airfoil-shaped splitter airfoils (50) extending from the rotor flowpath surface (40) thereof, the array of airfoil-shaped splitter airfoils (50) alternating with the axial-flow rotor airfoils (30) of the corresponding rotor stage (see Figures 1-3), wherein at least one of a first chord dimension (see Figure 3) and a first span dimension (see Figures 5A, 5B, and 6) of a first airfoil-shaped splitter airfoil (50) is less than a corresponding one of a second chord dimension (see Figure 3) and a second span dimension (see Figures 5A, 5B, and 6) of one of the axial-flow rotor airfoils (30) of the at least one rotor stage (see Figures 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Langley to include the array of airfoil-shaped splitter airfoils extending from the rotor flowpath surface thereof, the array of airfoil-shaped splitter airfoils alternating with the array of axial-flow rotor airfoils of the at least one rotor stage, wherein at least one of a first chord dimension and a first span dimension of a first airfoil-shaped splitter airfoil is less than a corresponding one of a second chord dimension and a second span dimension of one of the array of axial-flow rotor airfoils of the at least one rotor stage, as taught by Aubin, in order to compress the air of the primary flow as efficiently as possible (Paragraph 0005 of Aubin) and to reduce the magnitude of the vortex that develops from the leading edge of each blade at the point where it joins the platform (Paragraph 0007 of Aubin). Langley in view of Aubin does not teach wherein a first airfoil-shaped splitter airfoil of the array of airfoil-shaped splitter airfoils extends radially from a root edge formed at the rotor flowpath surface to a tip edge and comprises a first side joined to a second side at a leading edge and a trailing edge.
Taylor teaches (Figures 1-3) at least one rotor stage (shown at 12; see Figure 1) including an array of airfoil shaped splitter airfoils (at 15; “Instead of providing the auxiliary blades 15 between the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Langley in view of Aubin to have the first airfoil-shaped splitter airfoil of the array of airfoil-shaped splitter airfoils extends radially from a root edge formed at the rotor flowpath surface to a tip edge and comprises a first side joined to a second side at a leading edge and a trailing edge, as taught by Taylor, in order to prevent or delay stalling in the high-camber section of the blading (see Page 2, lines 35-38 of Taylor).
It is further noted that a simple substitution of one known element (in this case, the splitter airfoil as taught by Aubin) for another (in this case, the splitter airfoil as taught by Taylor) to obtain predictable results (in this case, prevent or delay stalling in the high-camber section of the blading) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 
Regarding Claim 13,
Aubin teaches (Figures 1-6) the use of an array of airfoil-shaped splitter airfoils (50) extending from the rotor flowpath surface (40) of a rotor stage, the airfoil-shaped splitter airfoils (50) alternating with the rotor airfoils (30) of the corresponding rotor stage (see Figures 1-3), wherein at least one of a chord dimension (see Figure 3) of the airfoil-shaped splitter airfoils (50) and a span dimension (see Figures 4-5B and Paragraph 0017) of the airfoil-shaped splitter airfoils (50) is less than a corresponding span dimension (see Figures 4-5B and Paragraph 0017) of the rotor airfoils (30) of the at least one rotor stage (see Figures 1-3).
As discussed in Claim 12 above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Langley’s rotor stages to include the array of airfoil-shaped splitter airfoils extending from the rotor flowpath surface thereof, the airfoil-shaped splitter airfoils alternating with the rotor airfoils of the corresponding rotor stage, wherein at least one of a chord dimension of the airfoil-shaped splitter airfoils and a span dimension of the airfoil shaped splitter airfoils is less than a corresponding span dimension of the rotor airfoils of the at least one rotor stage, as taught by Aubin, in order to compress the air of the primary flow as efficiently as possible (Paragraph 0005 of Aubin) and to reduce the magnitude of the vortex that develops from the leading edge of each blade at the point where it joins the platform (Paragraph 0007 of Aubin).
Regarding Claim 24, Langley in view of Aubin and Taylor teaches the invention as claimed and as discussed above. Langley in view of Aubin and Taylor does not teach, as discussed so far, wherein at least one of the stator stages includes an array of airfoil-shaped splitter airfoils extending from the flowpath surface thereof, the airfoil shaped splitter airfoils alternating with the stator airfoils of the corresponding stator stage, wherein at least one of a chord dimension of the airfoil-shaped splitter airfoils and a span dimension of the airfoil-shaped splitter airfoils is less than a corresponding span dimension of the respective stator airfoils of the at least one stator stage.
Taylor teaches (Figures 1-3) wherein at least one of the stator stages (at 11; see Figure 1) includes an array of airfoil-shaped splitter airfoils (15; “Instead of providing the auxiliary blades 15 between the main stator blades 11, they may be provided between the rotor blades 12 or between both stator and rotor blades” – see Page 3, lines 19-23) extending from the flowpath surface thereof (at 13), the airfoil shaped splitter airfoils (15) alternating with the stator airfoils (11) of the corresponding stator 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Langley in view of Aubin and Taylor to have at least one of the stator stages includes an array of airfoil-shaped splitter airfoils extending from the flowpath surface thereof, the airfoil shaped splitter airfoils alternating with the stator airfoils of the corresponding stator stage, wherein at least one of a chord dimension of the airfoil-shaped splitter airfoils and a span dimension of the airfoil-shaped splitter airfoils is less than a corresponding span dimension of the respective stator airfoils of the at least one stator stage, as taught by Taylor, for the same reasons discussed claim 1 above.
Regarding Claim 25, Langley in view of Aubin and Taylor teaches the invention as claimed and as discussed above. Langley in view of Aubin and Taylor does not teach, as discussed so far, wherein a span corresponds to a radial distance from the root edge to the tip edge of the first airfoil-shaped splitter airfoil, wherein a plurality of chords corresponding to distances between the leading edge and the trailing edge of the first airfoil-shaped splitter airfoil at different locations along the span, and wherein a chord of the plurality of chords corresponding to a distance between the leading edge and the trailing edge at the root edge of the first airfoil-shaped splitter airfoil.
Taylor teaches (Figures 1-3) wherein a span (see Figures 1-2) corresponds to a radial distance from the root edge (annotated above) to the tip edge (annotated above) of the first airfoil-shaped splitter airfoil (15), wherein a plurality of chords (a chord at a root of the airfoil and a chord at a tip of the airfoil; see Figure 1) corresponding to distances between the leading edge (annotated above) and the trailing edge (annotated above) of the first airfoil-shaped splitter airfoil (15) at different locations (a location at the root and a location at the tip) along the span (see Figure 1), and wherein a chord (a chord at the root of the airfoil; see Figure 1) of the plurality of chords (a chord at a root of the airfoil and a chord at a tip of the airfoil; see Figure 1) corresponding to a distance between the leading edge (annotated above) and the trailing edge (annotated above) at the root edge (annotated above) of the first airfoil-shaped splitter airfoil (15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Langley in view of Aubin and Taylor to have the span correspond to a radial distance from the root edge to the tip edge of the first airfoil-shaped splitter airfoil, wherein a plurality of chords corresponding to distances between the leading edge and the trailing edge of the first airfoil-shaped splitter airfoil at different locations along the span, and wherein a chord of the plurality of chords corresponding to a distance between the leading edge and the trailing edge at the root edge of the first airfoil-shaped splitter airfoil, as taught by Taylor, for the same reasons discussed claim 1 above.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Langley (US 3,713,748) in view of Aubin (EP 1916385A1) and Taylor (GB 630,747) as applied to claim 1, and further in view of Kohlenberg et al. (US 2013/0145745).
Regarding Claim 3, Langley in view of Aubin and Taylor teaches the invention as claimed and as discussed above. Langley in view of Aubin and Taylor does not teach, as discussed so far, wherein the fan further includes at least one variable cycle device operable to vary a backpressure downstream of the fan, wherein the at least one variable-cycle device comprises a variable-area exhaust nozzle.
Kohlenberg teaches (Figures 1-6) a turbofan (10) including at least one variable-cycle device (42) operable to vary a backpressure downstream of the fan (20; see Figure 1 and Paragraphs 0036-0037), wherein the at least one variable-cycle device (42) comprises a variable-area exhaust nozzle (see Figure 1 and Paragraph 0036). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Langley in view of Aubin and Taylor to include the variable-cycle device operable to vary a backpressure downstream of the fan, wherein the variable-cycle device is a variable area exhaust nozzle, as taught by Kohlenberg, in order to effectively vary the area of the fan nozzle exit area to selectively adjust the pressure ratio of the bypass flow (Paragraph 0036 of Kohlenberg).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Langley (US 3,713,748) in view of Aubin (EP 1916385A1) and Taylor (GB 630,747) as applied to claim 1 above, and further in view of Gut et al. (EP 0978632).
Regarding Claim 8, Langley in view of Aubin and Taylor teaches the invention as claimed and as discussed above. Although Aubin appears to show (Figures 4-5B) wherein the span dimension of the array of airfoil-shaped splitter airfoils (50) is 50% or less of the span dimension (see Figures 4-5B) of the corresponding rotor airfoils (30), Aubin does not explicitly teach wherein each span dimension of each airfoil-shaped splitter airfoil is 50% or less of each span dimension of each corresponding rotor airfoil.
Gut teaches (Figures 1-7) wherein each span dimension of each splitter airfoil (250) is 50% or less of each span dimension (Paragraph 0013 – the intermediate blade has a height between about 3% and about 10% of the height of one of the full blades) of each corresponding rotor airfoil (230, 230’).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Langley in view of Aubin and Taylor to include wherein each span dimension of each splitter airfoil is 50% or less of each span dimension of each corresponding rotor airfoil, as taught by Gut, in order to provide an optimal reduction of the total losses of the flow (Paragraph 0013 of Gut).
Regarding Claim 9, Langley in view of Aubin and Taylor teaches the invention as claimed and as discussed above. Although Aubin appears to show (Figures 4-5B) wherein each span dimension of each splitter airfoil (50) is 30% or less of each span dimension (see Figures 4-5B) of each corresponding rotor airfoil (30), Aubin does not explicitly teach wherein each span dimension of each splitter airfoils is 30% or less of each span dimension of each corresponding rotor airfoil.
Gut teaches (Figures 1-7) wherein each span dimension of each airfoil-shaped splitter airfoil (250) is 30% or less of each span dimension (Paragraph 0013 – the intermediate blade has a height between about 3% and about 10% of the height of one of the full blades) of each corresponding rotor airfoil (230, 230’).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Langley in view of Aubin to include each span dimension of each splitter airfoil being 30% or less of each span dimension of each corresponding rotor airfoils, as taught by Gut, in order to provide an optimal reduction of the total losses of the flow (Paragraph 0013 of Gut).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Langley (US 3,713,748) in view of Aubin (EP 1916385A1) and Taylor (GB 630,747) as applied to claims 1 and 6 above, and further in view of Hoeger et al. (US 2013/0051996).
Regarding Claims 10 and 11, Langley in view of Aubin and Taylor teaches the invention as claimed and as discussed above. Although Aubin appears to show (Figure 3) wherein the chord dimension of the splitter airfoils at the roots thereof (50) is 80% or less of the chord dimension (see Figure 3) of the corresponding rotor airfoils (30) at the roots thereof, Aubin does not explicitly teach wherein each chord dimension of each airfoil-shaped splitter airfoil at a root thereof is 80% or less of each chord dimension of each corresponding rotor airfoil at a corresponding root thereof.
Hoeger teaches (Figures 1-2) an axial depth or a profile chord length of the flow splitter blades is shorter than an axial design depth or profile chord length of the support ribs, which makes it possible to largely dissipate parasite secondary flows (Paragraph 0025 of Hoeger). Therefore, the chord length of the flow splitter blades is recognized as a result-effective variable, i.e., a variable which achieves a recognized result. In re Antonie, 559 F2d. 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that decreasing the chord length of the flow splitter blades with respect to the chord length of the support ribs leads to a dissipation of parasite secondary flows (Paragraph 0025 of Hoeger).
Therefore, since the general conditions of the claim, i.e., that the chord length of the flow splitter blades is to be decreased from the chord length of the support ribs, were disclosed in the prior art by Hoeger, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Langley in view of Aubin to include the chord dimensions as taught by Hoeger in order to dissipate parasite secondary flows (Paragraph 0025). It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 6-13 and 24-25 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejection above, at the appropriate locations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS P BURKE/Examiner, Art Unit 3741